Case 0:19-cv-60557-RKA Document 128 Entered on FLSD Docket 10/27/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-CIV-60557-ALTMAN/HUNT

  A&E ADVENTURES, LLC,
  a Florida Limited Liability Company

          Plaintiff,

  v.

  INTERCARD, INC.,
  a Nevada corporation,

        Defendant.
  ______________________________/

                   JOINT MOTION TO AMEND ORDER SETTING TRIAL

          Plaintiff A&E Adventures, LLC (“A&E”) and Defendant Intercard, Inc.
  (“Intercard”), hereby file this Joint Motion to amend the Order Setting Trial and Pre-Trial
  Schedule [DE 89] (“Trial Order”).       In support of this Motion, the parties state:
          1.      This case is scheduled for a jury trial.
          2.      On April 2, 2020, the Court entered the Trial Order, which set the case for
  trial during the two-week trial calendar beginning on September 14, 2020. In light of Chief
  Judge K. Michael Moore’s Fifth Order Concerning Jury Trials and Other Proceedings, the
  Parties moved this Court for a modification of the Trial Order.
          3.      On July 28, 2020, the Court granted the Parties’ motion and entered its
  Amended Order Setting Trial and Pre-trial Schedule. The Court ordered the Parties to
  appear for calendar call on January 12, 2020 and further ordered that by December 10,
  2020:
                  The parties shall submit a joint pre-trial stipulation, exhibit lists,
                  witness lists, deposition designations, and proposed jury
                  instructions and verdict form or proposed findings of fact and
                  conclusions of law, as applicable, and shall file any motions in
                  limine (other than Daubert motions). Each party is limited to filing
                  one motion in limine, which may not, without leave of Court,
                  exceed the page limits allowed by the Rules. The parties are
Case 0:19-cv-60557-RKA Document 128 Entered on FLSD Docket 10/27/2020 Page 2 of 3




                 reminded that motions in limine must contain the Local Rule
                 7.1(a)(3) certification.

         4.      On October 20, 2020, Chief Judge K. Michael Moore entered a Seventh
  Order Concerning Jury Trials and Other Proceedings which, inter alia, continued all jury
  trials until April 5, 2021 and allowed individual Judges to extend trial specific deadlines in
  their discretion.
         5.      The parties respectfully request that the Court amend the Trial Order,
  including the December 10 deadline for the joint pre-trial stipulation, exhibit list, witness
  list, proposed jury instructions and verdict form, or proposed findings of fact and
  conclusions of law.
         6.      Good cause exists for extending the December 10 deadline in this case
  because absent an extension the parties will expend significant time preparing motions, jury
  instructions, and verdict forms that may ultimately be rendered moot.
         7.      At this time, both parties have pending motions for summary judgment. See
  DE 79, 97, 104 (Defendant’s Motion); DE 109, 116, 123 (Plaintiff’s Motion). Both motions
  have been fully briefed and are ripe for review by this Court.
         8.      The summary judgment motions could resolve the case in full, or significantly
  narrow the claims and issues, and therefore may materially alter what the parties need to
  include in the pre-trial stipulation and jury instructions or what motions in limine the parties
  ultimately file.
         9.          Thus, granting the requested extension would be economical and consistent
  with the mandate of the Federal Rules of Civil Procedure that cases be administered to
  secure an “inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.
         10.     Moreover, there is no prejudice in granting the motion because the trial date
  is automatically extended by the Seventh Order.
         11.     The Parties defer to the Court as to the appropriate extension in light of the
  current uncertainty, but propose an extension of the current trial setting to April and the
  December 10 deadline to March.
         12.     Pursuant to Local Rule 7.6, supporting declarations are attached hereto as
  Exhibits A and B.
         WHEREFORE, the parties respectfully request that the Court enter an order

                                                 2
Case 0:19-cv-60557-RKA Document 128 Entered on FLSD Docket 10/27/2020 Page 3 of 3




  extending the remaining deadlines in the Trial Order as set forth above and granting such
  other relief as it deems proper.
  Dated: October 27, 2020


  By: /s/ Samuel M. Sheldon                        By: /s/ Jonathan P. Hart
      Samuel M. Sheldon, Esq.                          Jonathan P. Hart, Esq.
      Florida Bar No. 54088                            Florida Bar No. 55982
      E-mail: sms@beharlegal.com                       E-mail: jhart@shutts.com
      Howard R. Behar, Esq.                            SHUTTS & BOWEN LLP
      Florida Bar No. 54471                            525 Okeechobee Boulevard
      E-mail: hrb@beharlegal.com                       Suite 1100
      THE BEHAR LAW FIRM, P.A.                         West Palm Beach, FL 33401
      3323 NE 163rd Street                             Telephone: (561) 835-8500
      Suite 402                                        Facsimile: (561) 650-8530
      North Miami Beach, Florida 33160
      Telephone: (786) 735-3300                         Frank A. Zacherl, Esq.
      Facsimile: (786) 735-3307                         Florida Bar No. 868094
                                                        FZacherl@shutts.com
  Attorneys for Plaintiff A&E Adventures LLC            Oliver Sepulveda, Esq.
                                                        Florida Bar No. 111763
                                                        OSepulveda@shutts.com
                                                        SHUTTS & BOWEN LLP
                                                        200 South Biscayne Boulevard
                                                        Suite 4100
                                                        Miami, FL 33131
                                                        Telephone: (305) 358-6300
                                                        Facsimile: (305) 381-9982
                                                        LMFernandez@shutts.com


                                                   Attorneys for Defendant Intercard, Inc.


  WPBDOCS 10543954 1 49413.0001




                                               3
